              Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 HACHETTE BOOK GROUP, INC.,                                              :
 HARPERCOLLINS PUBLISHERS LLC, JOHN
 WILEY & SONS, INC., and PENGUIN                                         :    Case No. 1:20-cv-04160-GJK
 RANDOM HOUSE LLC,                                                       :
                                         Plaintiffs,                     :
                             -against-                                   :
 INTERNET ARCHIVE and DOES 1 through 5,                                  :
 inclusive,
                                                                         :
                                         Defendants.
 -----------------------------------                                     x


 REPORT OF RULE 26(f) MEETING AND PROPOSED CASE MANAGEMENT PLAN

         In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties conferred

on August 20, 2020 and exchanged communications thereafter, and submit the following report of

their meeting for the Court’s consideration.

I.       SUMMARY OF CLAIMS AND DEFENSES

         A.        Plaintiffs’ Summary

         1.        Plaintiffs Hachette, HarperCollins, Penguin Random House, and Wiley

(collectively, “Plaintiffs” or “Publishers”) bring this copyright infringement action against Internet

Archive (“IA”) for operating a website from which consumers download illegally scanned copies

of Plaintiffs’ copyrighted books. In marketing, IA cloaks its activity under various names, such

as “Open Library” and “National Emergency Library, even though, unlike real libraries, IA does

not respect copyright law. IA operates its infringing service under an ever-changing set of rules

that it invented and changes as it sees fit. The set of rules that IA refuses to abide by, however,

are those set forth in the Copyright Act.



                                                                1
             Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 2 of 7




        2.        IA is engaged in willful mass copyright infringement by, among other things,

scanning print books published by Plaintiffs, uploading these illegally scanned books to its servers,

and distributing verbatim digital copies of the books in whole via public-facing websites, without

any license from or payment to Plaintiffs or their authors. With just a few clicks, any Internet-

connected user can download complete digital copies of in-copyright books.             IA currently

distributes digital scanned copies of over 1.3 million books, including vast numbers still within the

term of copyright protection. Plaintiffs’ action identifies 127 books published by the respective

Publishers (the “Works”) as representative examples of IA’s infringing reproduction, display,

distribution and public performance of their books.

        Plaintiffs assert two causes of action, one for direct copyright infringement and one for

secondary copyright infringement. IA’s fair use defense is not supported by the facts or the law.

No court has ever held such systematic, mass-scale, verbatim copying of entire books to constitute

fair use.

        B.        Defendant’s Summary

        The Internet Archive, a 501(c)(3) public charity, is a nonprofit library that carries out the

essential work of libraries everywhere: to collect, preserve, and share knowledge.

        Controlled Digital Lending (“CDL”) is the means by which the Internet Archive and other

libraries digitize physical books in their collections and lend out those digitized books to patrons.

CDL replicates longstanding brick-and-mortar practice: Only one person can borrow a single copy

at a time. Further, the Internet Archive’s digitized books are loaned out to patrons using the same

industry-standard technical protections that publishers themselves use to make books available

electronically.

        The Internet Archive partners with libraries across the country to lend digitized books.

During normal times, the Internet Archive imposes waitlists for digitized books, in order to ensure

                                                 2
            Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 3 of 7




that it does not lend out more digitized books than participating libraries physically hold. For

example, if participating libraries have five physical copies of a particular book, once five patrons

have checked out that book, subsequent patrons must wait to until one of the five patrons checks

the book back in. (The Internet Archive calls this the “owned-to-loaned” ratio.)

        During the early days of the COVID-19 crisis, in response to urgent pleas from teachers

and librarians whose students and patrons had been ordered to stay at home, the Internet Archive

decided to temporarily permit lending that could have exceeded the one-to-one “owned-to-loaned”

ratio. This program was called the National Emergency Library. The Internet Archive always

planned to discontinue it, once the emergency need had passed. And twelve weeks later, after

other options had emerged to fill the gap, and the Internet Archive returned to the traditional CDL

approach.

        The Internet Archive’s CDL program was carefully designed to ensure compliance with

United States copyright law. CDL serves the public by facilitating preservation of works, access,

and research—all classic fair use purposes. Copyright law does not stand in the way of libraries’

right to lend, and patrons’ right to borrow, the books that libraries own.

II.     SUBJECTS ON WHICH DISCOVERY MAY BE NEEDED

        The parties anticipate taking discovery on the following subjects, among others, but

expressly reserve the right to object to the scope or necessity of discovery regarding each of the

these topics at a later date.

                All aspects of the operations of the Internet Archive, Open Library, and National
                 Emergency Library, including without limitation the development and application
                 of “Controlled Digital Lending.”

                Defendant’s reproduction, display, distribution, and public performance of
                 Plaintiffs’ Works alleged in the Complaint.

                Defendant’s fair use defense and other defenses.


                                                 3
          Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 4 of 7




              Defendant’s justifications for and promotion of “Controlled Digital Lending.”

              Plaintiffs’ legal and contractual rights in the Works cited in the complaint, and the
               copyright registration for such Works.

              Plaintiffs’ sales, licenses, or agreements relating to the Works.

              Plaintiffs’ enforcement actions related to the Works.

              Plaintiffs’ actions related to the Works during COVID-19.

              Damages, including Plaintiffs’ claims for damages for willful infringement, as
               permitted by the Copyright Act.

III.   ELECTRONIC DISCOVERY AND PRESERVATION OF DOCUMENTS AND
       INFORMATION

       The parties confirmed that they have taken steps to preserve documents and information

relevant to the claims and defenses at issue in this action, including those outlined in Plaintiffs’

counsel’s letter to defense counsel dated June 30, 2020. The parties discussed an electronic

discovery protocol and agreed that they will produce documents as bates-stamped TIFF files,

except that spreadsheets, database files, and audio/video files will be produced in native format,

and agreed to discuss additional document production specifications as needed. The parties agreed

to work together to streamline discovery, including by aggregating certain voluminous data

produced concerning Defendant’s operations and the Works in the form of spreadsheets (in

addition to the production of relevant requested underlying data). The parties have further agreed

to accept service via email (except for any documents to be filed with the Court via ECF, in which

case service will be automatically effected).

       In addition, the parties anticipate that some of the documents and information to be

exchanged in discovery will contain confidential, commercially sensitive, and/or proprietary

information. Accordingly, the parties agreed that a protective order will be necessary to maintain




                                                 4
          Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 5 of 7




the confidentiality of said information and will submit a proposed protective order for the Court’s

consideration at a later date.

IV.     PROPOSED DISCOVERY PLAN

        The parties will conduct discovery in accordance with the Federal Rules of Civil Procedure

and the Local Rules of the Southern District of New York and jointly propose to the Court the

discovery plan outlined below.

              Deadline to Exchange Initial Disclosures         September 11, 2020

              Deadline to Complete Fact Discovery              May 21, 2021

              Deadline to serve expert disclosures on issues   July 6, 2021
              with respect to which the parties bear the
              burden of proof

              Deadline to serve rebuttal expert disclosures    August 20, 2021

              Deadline to complete expert depositions          September 20, 2021


V.      LIMITATIONS ON DISCOVERY

        The parties did not agree to any limitations on the number of interrogatories, requests for

production, or requests for admission that may be served, except to the extent provided by the

Federal Rule of Civil Procedure and/or the Local Rules of the Southern District of New York.

With respect to the number of depositions, Plaintiffs currently do not anticipate taking more than

ten depositions. As there are four unaffiliated Plaintiffs, Defendant may need to take more than

ten depositions. In the event that any party designates more than one 30(b)(6) witness, the parties

will work together to determine how 30(b)(6) witnesses will count toward the deposition total. In

the event any side seeks to take more than ten depositions, the other side reserves the right to

object. The parties further agree that expert depositions do not count toward the above anticipated

limits on the number of depositions.



                                                 5
          Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 6 of 7




VI.    PRIVILEGE LOGS

       The parties agreed that they will not log any communications between the parties and their

outside litigation counsel in this action, or any privileged communications sent after June 1, 2020,

the date the Complaint was filed. The parties will continue to discuss ways to reduce the burden

of privilege logging, including by exploring the use of categorical privilege logs.

VII.   PLEADING AMENDMENTS AND JOINDER OF ADDITIONAL PARTIES

       The parties agree to the following deadlines for pleading amendments and the joinder of

additional parties.

              Deadline to amend Complaint to add                 November 1, 2020
              additional works in suit

              Deadline to amend Complaint for any other           December 1, 2020
              purpose

              (If Plaintiffs file Amended Complaint within
              the foregoing deadlines, Defendant shall have
              twenty-one days to file an Answer in
              response.)


VIII. ANTICIPATED MOTIONS

       The parties anticipate filing cross-motions for summary judgment after discovery is

completed.

IX.    SETTLEMENT

       The parties have discussed settlement but have been unable to reach any agreement.

Dated: August 28, 2020

Respectfully submitted,

 DAVIS WRIGHT TREMAINE LLP                           DURIE TANGRI LLP

 /s/ Elizabeth A. McNamara                           /s/ Joseph C. Gratz
 Elizabeth A. McNamara                               Joseph C. Gratz (Pro Hac Vice)
 Linda Steinman                                      Jessica E. Lanier (Pro Hac Vice)

                                                 6
         Case 1:20-cv-04160-JGK Document 35 Filed 08/28/20 Page 7 of 7




John M. Browning                              Aditya V. Kamdar (Pro Hac Vice)
Meredith I. Santana                           217 Leidesdorff Street
1251 Avenue of the Americas, 21st Floor       San Francisco, CA 94111
New York, NY 10020                            Phone: (415) 362-6666
Phone: (212) 489-8230                         Email: jgratz@durietangri.com
Email: lizmcnamara@dwt.com                           jlanier@durietangri.com
       lindasteinman@dwt.com                         akamdar@durietangri.com
       jackbrowning@dwt.com
       meredithsantana@dwt.com                Allyson R. Bennett (Pro Hac Vice)
                                              953 East 3rd Street
OPPENHEIM + ZEBRAK, LLP                       Los Angeles, CA 90013
                                              Phone: (213) 992-4499
Matthew J. Oppenheim                          Email: abennett@durietangri.com
Scott A. Zebrak
4530 Wisconsin Avenue, NW, 5th Floor          ELECTRONIC FRONTIER FOUNDATION
Washington, DC 20016
Phone: (202) 480-2999                         Corynne McSherry (Pro Hac Vice)
Email: matt@oandzlaw.com                      Kit Walsh (Pro Hac Vice)
       scott@oandzlaw.com                     Cara Gagliano (Pro Hac Vice)
                                              815 Eddy Street
Attorneys for Plaintiffs                      San Francisco, CA 94109
                                              Phone: (415) 436-9333
                                              Email: corynne@eff.org
                                                     kit@eff.org
                                                     cara@eff.org

                                              Attorneys for Defendant




                                          7
